Exhibit 10.1

AMENDMENT NUMBER TWO

TO THE

WEST CORPORATION 2013 EMPLOYEE STOCK PURCHASE PLAN

WHEREAS, West Corporation, a Delaware corporation (the “Company”), maintains the
West Corporation 2013 Employee Stock Purchase Plan, as amended and restated
effective as of September 10, 2013 (the “Plan”);

WHEREAS, pursuant to Section 19 of the Plan, the Board of Directors of the
Company has the authority to amend the Plan, subject to stockholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Section 423 of the Internal Revenue Code of 1986, as amended; and

WHEREAS, the Board has authorized an amendment of the Plan to increase the
authorized number of shares under the Plan, subject to stockholder approval of
such amendment at the Company’s 2016 annual meeting of stockholders.

NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended, effective as of
May 31, 2016, subject to approval of the stockholders of the Company at the 2016
annual meeting of stockholders, as follows:

The first sentence of Section 12.1 is hereby amended and restated as follows:

“The maximum number of shares of Common Stock which shall be made available for
sale under the Plan shall be 2,000,000 shares, subject to adjustment upon
changes in capitalization of the Company as provided in Section 18.”

***



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized agent as of May 17, 2016.

 

WEST CORPORATION By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer

 

2